DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/29/2017.  Acknowledgement is made with regards to priority claimed to Provisional Application No. 62/440,689 filed on 12/30/2016, Provisional Application No. 62/440,801 filed on 12/30/2016, Provisional Application No. 62/440,982 filed on 12/30/2016, Provisional Application No. 62/441,014 filed on 12/30/2016, Provisional Application No. 62/441,043 filed on 12/30/2016, and Provisional Application No. 62/440,924 filed on 12/30/2016.

Claim Objections

Claim 1 is objected to because of the following informalities: The phrases “identification system that can learn”, “algorithm that can enhance”, and “ontology that can be learned” (emphasis added) are written in such a way that everything that follows the language “that can” is intended use, and therefore does not have patentable weight.  Examiner recommends an amendment so that every element in each of the limitations are positively recited.  For example, the phrases could be amended to read as follows: “identification system that learns”, “algorithm that enhances”, and “ontology that learns” (emphasis added).  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

First, it is unclear as to what the phrase “aid the machine learning or artificial intelligence to better learn the relationships” means.  How does one “better learn” relationships?  There does not appear to be an ascertainable standard to “better learn” relationships.  Please explain.  For examination purposes, the phrase “better learn” will be interpreted to mean just simply learn any relationship.  Appropriate correction is required.

Second, Claim 1 recites the limitations “the food or activity databases”, “the machine learning or artificial intelligence algorithms”, and “the relationships between different food elements and groupings”.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the limitations will be interpreted to read “[[the]] food or activity databases”, “[[the]] machine learning or artificial intelligence algorithms”, and “[[the]] relationships between different food elements and groupings”, where the “the” language in the claims is omitted.  Appropriate correction is required.

Third, it is unclear as to what the phrase “a propagation algorithm that can enhance or correct ingredient lists” means.  How does an algorithm “enhance” an ingredient list?  There does not appear to be an ascertainable standard on how to “enhance” an ingredient list or what results in an enhanced ingredient list.  Please explain.  For examination purposes, the phrase “enhance” will be interpreted to mean just simply change an ingredient list.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to software per se.

Claim 1 is directed to a “system” that comprises a “deep learning nutrient and ingredient identification system”, “a propagation algorithm”, and “an adaptive ontology”. There is no recitation of structure in the claim. The Examiner interprets “deep learning nutrient and ingredient identification system”, “a propagation algorithm”, and “an adaptive ontology” in light of no sufficient disclosure of structure as to what a “deep learning nutrient and ingredient identification system”, “a propagation algorithm”, and “an adaptive ontology” in the originally filed specification, to include, under a broadest reasonable interpretation of the claim language, software per se. Thus the claimed invention encompasses software per se which is not a process, machine, manufacture, or a composition of matter, and therefore is nonstatutory subject matter (see MPEP 2106.03).

Claim 1 is further rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a system, but fails to describe any corresponding structure as discussed above. Therefore, the claim is not directed to the statutory category of a process, machine, manufacture, or a composition of matter.  Even if the claim were to be determined to be directed towards statutory subject matter, it nonetheless recites a judicial exception that does not recite any additional elements that integrate the judicial exception into a practical application or amounts to significantly more than the abstract idea itself as discussed in the analysis below.
Step 2A Prong 1:  The claim recites, inter alia:
[a] deep learning nutrient and ingredient identification system that can learn from websites, databases, ontologies, recipes, food lists and restaurant menu items to identify ingredients, ingredient quantity, nutrient composition and diet adherence of different food or nutrition products, recipes or restaurant menu items: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of “learn[ing] from websites …. to identify ingredients …, recipes and menu items”, which is an evaluation or observation.
[a] propagation algorithm that can enhance or correct ingredient lists, ingredient quantity, nutrient composition and diet adherence for similar items in the food or activity databases:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of a propagation algorithm that can enhance or correct ingredient lists, ingredient quantity, nutrient composition and diet adherence for similar items in the food or activity databases.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional element consists of “an adaptive ontology that can be learned from the internet and can be encoded to aid the machine learning or artificial intelligence algorithms to better learn the relationships between different food elements and groupings”.  The additional element of “an adaptive ontology that can be learned from the internet and can be encoded to aid the machine learning or artificial intelligence algorithms to better learn the relationships between different food elements and groupings” is, under a broadest reasonable interpretation of the claim language, an instruction to apply the judicial exception (see MPEP § 2106.05(f)).1  Thus the additional element does not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, this additional element does not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “an adaptive ontology that can be learned from the internet and can be encoded to aid the machine learning or artificial intelligence algorithms to better learn the relationships between different food elements and groupings” is, under a broadest reasonable interpretation, an instruction to apply the judicial exception (see MPEP § 2106.05(f)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (Min et al., “Being a Supercook: Joint Food Attributes and Multimodal Content Modeling for Recipe Retrieval and Exploration”, Dec. 14, 2016, IEEE TRANSACTIONS ON MULTIMEDIA, VOL. 19, NO. 5, pp. 1100-1113, hereinafter “Min”).
.
Regarding claim 1, Min discloses [a] system, comprising: (Abstract; “As a solution, we propose a multimodal multitask deep belief network (M3TDBN) to learn joint image-ingredient representation regularized by different attributes. By grouping ingredients into visible ingredients (which are visible in the food image, e.g., “chicken” and “mushroom”) and nonvisible ingredients (e.g., “salt” and “oil”), M3TDBN is capable of learning both midlevel visual representation between images and visible ingredients and nonvisual representation”, which discloses a deep belief system that is used to identify visible and nonvisible ingredients contained in a food image; and Page 1101, Column 2; “The goal of M3TDBN is to learn the mid-level representation that can capture both the visual representation and non-visual ingredient representation regularized by different attributes”)
a deep learning nutrient and ingredient identification system that can learn from websites, databases, ontologies, recipes, food lists and restaurant menu items to identify ingredients, ingredient quantity, nutrient composition and diet adherence of different food or nutrition products, recipes or restaurant menu items; (Abstract; “As a solution, we propose a multimodal multitask deep belief network (M3TDBN) to learn joint image-ingredient representation regularized by different attributes. By grouping ingredients into visible ingredients (which are visible in the food image, e.g., “chicken” and “mushroom”) and nonvisible ingredients (e.g., “salt” and “oil”), M3TDBN is capable of learning both midlevel visual representation between images and visible ingredients and nonvisual representation”, which discloses a deep nutrient and ingredient system (M3TDBN) that can learn from website or databases (that contain pictures of a food item) to identify ingredients (visible and nonvisible food items).  Note that the remainder of the limitation that follows the phrase “that can” is intended use and is not given patentable weight; and Page 1101, Column 2; “In order to address these challenges, we propose a solution framework called MultiModal MultiTask Deep Belief Network (M3TDBN): 1) the weak correlation between visual content and ingredients is improved by considering multiple attributes; 2) multiple attributes are simultaneously considered in a multitask formulation. Specifically, we define two different types of ingredients, i.e., visible ingredients and non-visible ingredients. The visible ingredients are generally visible in the food image (e.g., “chicken” and “mushroom”) and the non-visible ingredients are non-visible in the food image (e.g.,“salt”, “sugar” and “oil”). The goal of M3TDBN is to learn the mid-level representation that can capture both the visual representation and non-visual ingredient representation regularized by different attributes”, the deep belief network being the deep learning nutrient and ingredient identification system)
a propagation algorithm that can enhance or correct ingredient lists, ingredient quantity, nutrient composition and diet adherence for similar items in the food or activity databases; and (Page 1106, Algorithm 1; the algorithm is a propagation algorithm that uses forward propagation that can “enhance” or correct ingredient lists by virtue of better recognizing ingredients in a food database.  Note again that the remainder of the limitation that follows the phrase “that can” is intended use and is not given patentable weight)
an adaptive ontology that can be learned from the internet and can be encoded to aid the machine learning or artificial intelligence algorithms to better learn the relationships between different food elements and groupings (Page 1101, Column 2; “In order to address these challenges, we propose a solution framework called MultiModal MultiTask Deep Belief Network (M3TDBN): 1) the weak correlation between visual content and ingredients is improved by considering multiple attributes; 2) multiple attributes are simultaneously considered in a multitask formulation. Specifically, we define two different types of ingredients, i.e., visible ingredients and non-visible ingredients. The visible ingredients are generally visible in the food image (e.g., “chicken” and “mushroom”) and the non-visible ingredients are non-visible in the food image (e.g.,“salt”, “sugar” and “oil”). The goal of M3TDBN is to learn the mid-level representation that can capture both the visual representation and non-visual ingredient representation regularized by different attributes”, which discloses, under a broadest reasonable interpretation of the claim language read in view of the specification, an “adaptive ontology” that can be learned from the internet and can be encoded into aid the ML algorithm (see algorithm 1 of Min) to better learn relationships between food elements (whether the picture of a dish contains visible ingredients such as “chicken” and nonvisible ingredients such as “salt”); and Page 1101, Figure 1, and Page 1102, Figure 2; the figures disclose the “adaptive ontology” that can be learned from images and that helps ML algorithms learn relationships between different food elements and groupings.  For example, figure 2 shows how the M3TDBN determines food ingredients in an image and how the food ingredients are associated with a particular cuisine.  Note that “adaptive ontology” is not explicitly define in the specification, so it will be interpreted to mean something that defines both explicit and implicit knowledge about something, such as, as discussed above, whether an image of a dish contains chicken, which is explicit knowledge about something, and whether a dish contains salt, which is knowledge that is implicit knowledge. Again, the remainder of the limitation that follows the phrase “that can” is intended use and is not given patentable weight).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                                                        







    
        
            
    

    
        1 It appears that an “ontology” is a set of concepts and categories, that “can be encoded to aid … artificial intelligence algorithms” (note, this optional limitation does not require machine learning) so as “to better learn the relationships (lacks antecedent basis) between different food” is a limitation that appears to be a recited improvement to the algorithm itself (i.e. the abstract idea).  As such, this would not be a significant nor a practical application.  “Learning” in and of itself is not a practical application.